EXHIBIT DELAWARE The First State I,HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT OF "OCCULOGIX, INC.", FILED IN THIS OFFICE ON THE SEVENTH DAY OF OCTOBER, A.D. 2008, AT 8:33 O'CLOCK A.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE KENT COUNTY RECORDER OF DEEDS. -1- State of Delaware Secretary of State Division of Corporations Delivered 08:32 PM 10/07/2008 FILED 08:33 AM 10/07/2008 SRV 081016988 - 3520855 FILE CERTIFICATE OF AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF OCCULOGIX, INC. (the "Corporation") Pursuant to the provisions of Section 242 of the General Corporation Law of the State of Delaware, the Corporation adopts the following Certificate of Amendment to its Amended and Restated Certificate of Incorporation: 1.
